 

 

Exhibit 10.20

 

EMPLOYMENT SECURITY AGREEMENT

 

This Employment Security Agreement (the “Agreement”) is made by and between
Internap Corporation (“Company”) and Peter G. Bell (“Employee”) this 15th day of
February, 2016 (the “Effective Date”).

 

WHEREAS, in order to achieve its long-term objectives, Company recognizes that
it is essential to attract and retain qualified key employees; and

 

WHEREAS, in consideration of the valuable service for, and critical contribution
to the success of Company, Company desires to provide Employee with certain
benefits in the event Employee’s employment is terminated, either in connection
with or unrelated to a Change of Control of Company, on the terms and subject to
the conditions set forth in this Agreement. Capitalized terms that are used in
this Agreement but not defined in connection with their use are defined in
Article V.

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

 

ARTICLE I
TERMINATION BENEFITS

 

1.1General Termination Benefits. If Employee incurs a Qualifying Termination
other than during a Protection Period, Employee will receive the following
termination benefits:

 

(a)Severance Pay. Subject to Section 1.4 and Article 2, Employee will receive
severance pay in an amount equal to twelve (12) months of Base Compensation to
be paid monthly in equal installments payable over a twelve (12) month period,
in accordance with the Company’s normal payroll schedule, beginning with the
first such date that is at least sixty (60) days after the date of Employee’s
Qualifying Termination (the “Initial Payment Date”), provided that the general
release required pursuant to Article 2 has been executed and delivered to
Company and has become irrevocable by such date.

 

(b)Accrued Obligations. Employee will be entitled to (i) payment of any earned
and unpaid Base Compensation as of Termination of Employment, (ii) payment of
any earned but unpaid other amounts due as of the Termination of Employment,
including, but, not limited to, any unpaid, earned bonus for any prior fiscal
year, and (iii) payment of any earned but unused paid time off as of the
Termination of Employment, only to the extent such paid time off is to be paid
out under the vacation plan or policy sponsored by Company that is applicable to
Employee (the “Accrued Obligations”). Accrued Obligations described in clause
(i) above will be paid as part of Employee’s final ordinary payroll payment from
Company for active employment or contemporaneously with such payment, but in no
event later than the period required by local law, and Accrued Obligations
described in clauses (ii) and (iii) above will be paid in accordance with the
terms of the plan, policy, agreement or arrangement under which they arose
(including with respect to time of payment or distribution).

 

 

Exhibit A- Schedule A

 

 

 

 

(c)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Employee by Company that vested prior to such Termination of Employment will
be governed by the terms of such awards and the controlling equity plan or
agreement. Any equity-based compensation awards granted to Employee by Company
that are unvested on Termination of Employment will, subject to Section 1.2(c),
expire, unless otherwise provided in such awards or equity plan or agreement.
Following Employee’s Termination of Employment, Company will not grant Employee
any equity-based compensation awards.

 

(d)401(k) Plan. The terms of the 401(k) Plan will govern the Employee’s account
balance, if any, under such 401(k) Plan.

 

Company’s obligations pursuant to this Section 1.1 shall survive Employee’s
death.

 

1.2Termination Benefits in Connection with a Change of Control. If Employee
incurs a Qualifying Termination during a Protection Period, Employee will
receive the following termination benefits:

 

(a)Severance Pay. Subject to Section 1.4 and Article 2, Employee will receive
severance pay in an amount equal to the sum of (i) twelve (12) months of Base
Compensation, and (ii) Bonus, (“Severance Pay”) such Severance Pay to be paid in
a single lump-sum on the first Company payroll date that is at least sixty (60)
days after the later of (1) the date of Employee’s Qualifying Termination, or
(2) the date of the Change of Control, but only if the general release required
pursuant to Article 2 has been executed and delivered to Company and has become
irrevocable in accordance with its terms by such date. The Severance Pay payable
pursuant to this Section 1.2(a) will be reduced by the aggregate dollar amount
to be paid under Section 1.1(a) above (whether such amount has already been paid
or is to be paid in the future), and all amounts payable under Section 1.1(a)
shall continue to be paid in the manner provided in, and at the times required
by, Section 1.1(a) above with no changes. For purposes of this Section 1.2,
“Bonus” shall mean the “maximum” bonus for Employee for the year in which the
Termination of Employment occurs under the applicable bonus plan as established
by Company’s Board of Directors.

 

(b)Accrued Obligations. Employee will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 1.1(b).

 

(c)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Employee by Company that vested prior to such Termination of Employment will
be governed by the terms of such awards and the controlling equity plan or
agreement. Any equity-based compensation awards granted to Employee by Company
that are unvested on Termination of Employment will vest immediately upon
Termination of Employment, unless otherwise provided in such awards or equity
plan or agreement. Any such unvested equity-based compensation awards that are
performance-based shall be deemed to vest at target unless otherwise provided in
such awards or equity plan or agreement. Following Termination of Employment,
Company will not grant Employee any equity-based compensation awards.

 

(d)401(k) Plan. The terms of the 401(k) Plan will govern Employee’s account
balance, if any, under such 401(k) Plan.

 

 

 

 

(e)Conditional Cap on Severance Pay. If the Employee is a “disqualified
individual” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), and if the payments to Employee pursuant to this
Agreement (when considered with all other payments made to Employee which are
“parachute payments” as defined in Section 280G of the Code the amount of all
such payments, collectively, the “Parachute Payment”) result in Employee
becoming liable for the payment of any excise taxes pursuant to Section 4999 of
the Code (“280G Excise Tax”), Employee will receive either (i) the severance
benefits payable pursuant to this Section 1.2 or (ii) the severance benefits
payable pursuant to this Section 1.2 as reduced to avoid imposition of the 280G
Excise Tax (the “Conditional Capped Amount”), whichever would result in the
greatest after-tax (taking into account all federal, state and local income
taxes and the Section 4999 of the Code excise tax) payment.

 

Not more than fourteen (14) days following Termination of Employment, Company
will notify Employee in writing (i) whether the severance benefits payable
pursuant to this Section 1.2 when added to any other Parachute Payments payable
to Employee exceed an amount equal to 299% (the “299% Amount”) of Employee’s
“base amount” as defined in Section 280G(b)(3) of the Code, (ii) the amount that
is equal to the 299% Amount, (iii) whether the severance benefit described in
Section 1.2(e)(i) or the Conditional Capped Amount pursuant to section
1.2(e)(ii) is greater on an after-tax basis and (iv) if the Conditional Capped
Amount is the greater amount, the amount that the severance benefits payable
pursuant to this Section 1.2 must be reduced to equal such amount. Such
reduction order may be elected by the Employee at the time to the extent legally
permitted and not a violation of Code Section 280G or 409A and, if it is or not
elected within ten (10) days of the notification, it shall be done in the
following order: (a) all cash severance in the reverse order to be received, (b)
all equity valued without regard to Treas. Reg. §1.280G Q&A 24(c) in reverse
order of vesting and (c) all equity valued pursuant to Treas. Reg. §1.280G Q&A
24(c) in reverse order of vesting.

 

The calculations and determinations described in this section will be made by
Company’s public accounting firm in accordance with Section 280G of the Code or
any successor provision thereto. The costs of obtaining such determination will
be borne by Company.

 

Company’s obligations pursuant to this Section 1.2 shall survive Employee’s
death.

 

1.3Termination Benefits in Connection With a Termination Other Than a Qualifying
Termination. If Employee’s employment with Company terminates for any reason
that is not described in Section 1.1 or 1.2, including due to death or
Disability, Employee will receive the following termination benefits:

 

(a)Severance Pay.  Employee will not receive any severance pay.

 

(b)Accrued Obligations.  Employee or Employee’s estate, as applicable, will be
entitled to payment of any Accrued Obligations in accordance with the provisions
of Section 1.1(b).

 

(c)Continued Welfare Benefits. Employee and/or Employee’s dependents, as
applicable, will be entitled to continue their respective health and welfare
coverage, if any, pursuant to COBRA, at Employee’s and/or Employee’s dependents,
if any, cost.

 

 

 

 

(d)Equity Compensation Adjustments.  Any equity-based compensation awards
granted to Employee by Company that vested prior to such Termination of
Employment will be governed by the terms of such awards and the controlling
equity plan or agreement. Any equity-based compensation awards granted to
Employee by Company that are unvested on Termination of Employment will expire,
unless otherwise provided in such awards or such equity plan or agreement.
Following Termination of Employment, Company will not grant Employee any
equity-based compensation awards.

 

(e)401(k) Plan. The terms of the 401(k) Plan will govern Employee’s account
balance, if any, under such 401(k) Plan.

 

(f)Limitation on Benefits. In the event that Employee’s termination is later
determined by a court of competent jurisdiction, at any time, to be a Qualifying
Termination, or that Company did not have cause to support the termination,
Employee acknowledges and agrees that the sole compensation to which Employee
shall be entitled as a result of such Qualifying Termination shall be governed
by, and limited to, the terms of Section 1.1 or Section 1.2 above, whichever is
applicable, and legal fees under Section 4.3(b), if applicable.

 

1.4Code Section 409A.

 

(a)It is the intention of Company and Employee that the provisions of this
Agreement either (i) provide compensation that is not deferred compensation, or
(ii) provide compensation that is deferred compensation exempt from Section 409A
of the Code, or (iii) provide deferred compensation that complies with Section
409A of the Code and the rules, regulations and other authorities promulgated
thereunder (including the transition rules thereof) (collectively, “409A”), and
all provisions of this Agreement will be construed and interpreted in a manner
consistent with this intent.

 

(b)To the extent Employee is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code and as determined in good faith by Company,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service will be made during such
six-month period, and any such payment, distribution or benefit will instead be
paid on the first business day after such six-month period.

 

(c)In the event that Company determines that any provision of this Agreement
does not comply with 409A, Company will be entitled, without Employee’s consent,
to amend or modify such provision to comply with 409A; provided, however, that
such amendment or modification will, to the greatest extent commercially
practicable, maintain the economic value to Employee of such provision.

 

(d)For purposes of 409A, each installment of severance pay under Section 1.1(a)
will be deemed to be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

 

 

 

 

(e)Notwithstanding anything to the contrary contained herein, a Qualifying
Termination shall occur only to the extent that the Employee incurs a
“separation from service” with Company within the meaning of Treasury Regulation
Section 1.409A-1(h).

 

ARTICLE II
CONDITIONS TO PAYMENT OF TERMINATION BENEFITS

 

As a condition of obtaining benefits under this Agreement pursuant to Sections
1.1 or 1.2, Employee will be required to (a) within twenty-one (21) days or
forty-five (45) days (depending on the circumstances of the Termination of
Employment) following Termination of Employment execute and deliver to Company a
general release of claims against Company in substantially the form attached
hereto as Exhibit A, and (b) comply, subject to Section 3.1 below, with the
covenants set forth in Article III below. In the event that Employee does not
execute and deliver a general release as set forth above, or such release is
revoked (but only to the extent revocation is permitted under the terms of such
general release) by the date on which benefits under Section 1.1 or 1.2 are to
begin, then Employee will forfeit all entitlement to any payment, benefit or
other amount under Sections 1.1 or 1.2.

 

ARTICLE III
RESTRICTIVE COVENANTS

 

3.1Restrictive Covenants. Employee acknowledges and agrees that:

 

(a)Employee: (i) will serve Company as a Key Employee; and/or (ii) will serve
Company as a Professional; and/or (iii) will customarily and regularly solicit
Customers and/or Prospective Customers for Company; and/or (iv) will customarily
and regularly engage in making sales or obtaining orders or contracts for
products or services to be provided or performed by others in Company; and/or
(v) (A) will have a primary duty of managing a department or subdivision of
Company, (B) will customarily and regularly direct the work of two (2) or more
other employees, and (C) will have the authority to hire or fire other
employees; and/or

 

(b)Employee’s position is a position of trust and responsibility with access to
(i) Confidential Information, (ii) Trade Secrets, (iii) information concerning
employees of Company, (iv) information concerning Customers of Company, and/or
(v) information concerning Prospective Customers of Company.

 

(c)Employee shall abide by the following both during and after Employee’s
employment with Company for the periods specified below, whether or not Employee
receives any benefits under this Agreement pursuant to Article I:

 

(i)            Trade Secrets and Confidential Information. Employee shall not:
(A) both during and after Employee’s employment with Company, use, disclose or
reverse engineer the Trade Secrets or the Confidential Information for any
purpose other than Company’s Business, except as authorized in writing by
Company; (B) during Employee’s employment with Company, use disclose or reverse
engineer (1) any confidential information or trade secrets of any former
employer or third party, or (2) any works of authorship developed in whole or in
part by Employee during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (C) upon
Termination of Employment for any reason: (1) retain Trade Secrets or
Confidential Information, including any copies existing in any form (including
electronic form) which are in Employee’s possession or control, or (2) destroy,
delete or alter the Trade Secrets or Confidential Information without Company’s
prior written consent. The obligations under this Agreement shall: (I) with
regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and (II) with regard to the
Confidential Information, remain in effect for so long as such information
constitutes Confidential Information as defined in this Agreement.

 

 

 

 

The confidentiality, property and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which Company is entitled under federal and state law, including, but
not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.

 

(ii)          Non-Solicitation of Customers. During the Restricted Period,
Employee shall not, directly or indirectly, solicit any Customer of Company for
the purpose of selling or providing any products or services competitive with
the Business. The restrictions set forth in this subsection apply only to
Customers with whom Employee had Material Contact during the term of Employee’s
employment.

 

(iii)         Non-Solicitation of Prospective Customers. During the Restricted
Period, Employee shall not, directly or indirectly, solicit any Prospective
Customer of Company for the purpose of selling or providing any products or
services competitive with the Business. The restrictions set forth in this
subsection apply only to Prospective Customers with whom Employee had Material
Contact during the term of Employee’s employment.

 

(iv)         Non-Recruit of Employees. During the Restricted Period, Employee
shall not, directly or indirectly, solicit, recruit or induce any Internap
Employee to (i) terminate his or her employment relationship with Company, or
(ii) work for any other person or entity engaged in the Business. The
restrictions set forth in this subsection shall apply only to Internap Employees
(a) with whom Employee had Material Interaction, or (b) that Employee, directly
or indirectly, supervised.

 

(v)          Non-Competition. During the Restricted Period, Employee shall not,
on Employee’s own behalf or on behalf of any person or entity, engage in the
Business in the Territory. This restriction is specifically limited to the
performance of any of the activities which Employee performed, or which are
substantially similar to those which Employee performed, for or on behalf of
Company. Nothing in this Agreement shall be construed to prohibit Employee from
performing activities which Employee did not perform for or on behalf of
Company.

 

(vi)         Non-Disparagement. Employee shall not make any disparaging or
defamatory statements, whether written or oral, regarding Company. In addition,
Employee shall not make any statement or take any action which may negatively
impact Company’s ability to close those business transactions that Employee was,
directly or indirectly, working on or had knowledge of during the course of
Employee’s employment with Company.

 

 

 

 

(vii)        Definitions. For purposes of this Section 3.1 only, capitalized
terms shall be defined as follows:

 

(A)        “Business” means (1) those activities, products and services that are
the same as or similar to the activities conducted and products and services
offered and/or provided by Company within two (2) years prior to termination of
Employee’s employment with Company, and (2) the business of providing
information technology (IT) infrastructure services that enable businesses to
securely store, host, access and deliver their online applications and media
content through the Internet. Such services include, but are not limited to: (I)
Internet connectivity, (II) colocation services, (III) hosting services, (IV)
CDN services and (V) “Cloud” computing services.

 

(B)         “Confidential Information” means (1) information of Company, to the
extent not considered a Trade Secret under applicable law, that (I) relates to
the business of Company, (II) was disclosed to Employee or of which Employee
became aware of as a consequence of Employee’s relationship with Company, (III)
possesses an element of value to, and (IV) is not generally known to Company’s
competitors, and (2) information of any third party provided to Company which
Company is obligated to treat as confidential, including, but not limited to,
information provided to Company by its licensors, suppliers or customers.
Confidential Information includes, but is not limited to, (a) methods of
operations, (b) price lists, (c) financial information and projections, (d)
personnel data, (e) future business plans, (f) the composition, description,
schematic or design of products, future products or equipment of Company or any
third party, (g) advertising or marketing plans, and (h) information regarding
independent contractors, employees, clients, licensors, suppliers, Customers,
Prospective Customers or any third party, including, but not limited to, the
names of Customers and Prospective Customers, Customer and Prospective Customer
lists compiled by Company, and Customer and Prospective Customer information
compiled by Company. Confidential Information shall not include any information
that (x) is or becomes generally available to the public other than as a result
of an unauthorized disclosure by Employee, (y) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (z) otherwise enters the public domain other than through unlawful
means by Employee.

 

(C)         “Customer” means any person or entity to whom Company has sold its
products or services.

 

(D)         “Key Employee” means that, by reason of Company’s investment of
time, training, money, trust, exposure to the public or exposure to Customers,
vendors or other business relationships during the course of Employee’s
employment with Company, Employee will gain a high level of notoriety, fame,
reputation or public persona as Company’s representative or spokesperson; will
gain a high level of influence or credibility with Customers, vendors or other
business relationships; or will be intimately involved in the planning for or
direction of the business of Company or a defined unit of Company’s business.
Such term also means that Employee possesses selective or specialized skills,
learning or abilities or customer contacts or customer information by reason of
having worked for Company.

 

 

 

 

(E)          “Internap Employee” means any person who (I) is employed by Company
at the time of Employee’s Termination of Employment, or (II) was employed by
Company during the last year of Employee’s employment with Company.

 

(F)          “Material Contact” means contact between Employee and a Customer or
Prospective Customer: (I) with whom or which Employee dealt on behalf of
Company; (II) whose dealings with Company were coordinated or supervised by
Employee; (III) about whom Employee obtained Confidential Information in the
ordinary course of business as a result of Employee’s association with Company;
or (IV) who receives products or services authorized by Company, the sale or
provision of which results or resulted in compensation, commissions or earnings
for Employee within two (2) years prior to the Termination of Employment.

 

(G)         “Material Interaction” means any interaction with an Internap
Employee which relates or related, directly or indirectly, to the performance of
Employee’s or the Internap Employee’s duties for Company.

 

(H)         “Professional” means an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality or
talent in a recognized field of artistic or creative endeavor. Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer or a ministerial employee.

 

(I)          “Prospective Customer” means any person or entity to whom Company
has solicited to sell its products or services.

 

(J)          “Restricted Period” means the time period during Employee’s
employment with Company, and (1) for twelve (12) months following Employee’s
termination of employment with the Company if such termination is a Qualifying
Termination, or (2) if Employee’s employment is terminated for any reason other
than a Qualifying Termination, for nine (9) months following Employee’s
termination of employment with the Company, which will be inclusive of any
portion of the Notice Period (as defined in Section 5.3 below), if any, during
which Employee remains employed by the Company.

 

(K)         “Territory” means within each of the following discrete, severable,
geographic areas:

 

 

 

 

(1)         the countries of the countries of Afghanistan, Albania, Algeria,
Amsterdam, Andorra, Antigua and Barbuda, Argentina, Armenia, Australia, Bahamas,
Bangladesh, Belgium, Belize, Bolivia, Bosnia, Brazil, Bulgaria, Canada, Canary
Islands, Chile, China, Columbia, Costa Rica, Cote de Ivories’, Croatia, Curacao,
Cyprus, Czech Republic, Denmark, Dominican Republic, Ecuador, Egypt, El
Salvador, Estonia, Ethiopia, Fiji, France, Finland, Gaza, Great Britain,
Germany, Greece, Guatemala, Guyana, Hong Kong, Honduras, Hungary, Ireland,
India, Indonesia, Iran, Iraq, Israel, Italy, Jamaica, Japan, Jordan, Kenya,
Korea, Kosovo, Kuwait, Lagos, Latvia, Lebanon, Luxemburg, Macao, Macedonia,
Malaysia, Malta, Martinique, Mauritius, Mexico, Netherlands, New Zealand,
Nicaragua, Nigeria, Norway, Oman, Pakistan, Philippines, Poland, Portugal,
Puerto Rico, Qatar, Romania, Russia, Russian Federation, Saudi Arabia, Senegal,
Serbia, Singapore, Slovakia, South Africa, Spain, South Korea, Sri Lanka,
Sumatra, Suriname, Sweden, Switzerland, Taiwan, Thailand, The Netherlands,
Trinidad & Tobago, Tunisia, Turkey, Taiwan, Uganda, United Kingdom, United Arab
Emirates and Ukraine; and

 

(2)         the continental United States; and

 

(3)         the states of the states of Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin and Wyoming; and

 

(4)          the counties of Cherokee, Clayton, Cobb, Coweta, Dekalb, Douglas,
Fayette, Forsyth, Fulton, Gwinnett, Hall, Henry, Paulding and Rockdale, Georgia;
and

 

(5)          the city of Atlanta, Georgia; and

 

(6)          a fifteen (15) air mile radius of Company’s corporate headquarters.

 

(L)         “Trade Secrets” means information of Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors or suppliers, or a list of potential customers, clients, licensors or
suppliers which is not commonly known by or available to the public and which
information (I) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (II)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

 

 

 

3.2Enforcement. Upon Employee’s employment with an entity that is not an
Affiliate of Company (a “Successor Employer”) during the period that the
provisions of this Article III remain in effect, Employee will provide such
Successor Employer with a copy of this Agreement and will notify Company of such
employment within thirty (30) days thereof. Upon the material, uncured,
violation of any of the provisions of this Article III the payment of all
severance benefits will cease, as applicable. Such relief will apply regardless
of when such violation is discovered. Without by implication limiting the
generality of the foregoing, Company may suspend any payments due under this
Agreement pending the outcome of litigation regarding a breach of any provision
of this Agreement or regarding a dispute arising from the subject matter of this
Agreement. “Affiliate” means a corporation that is a member of a controlled
group of corporations (as defined in section 414(b) of the Code) that includes
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with Company, or any entity
that is a member of the same affiliated service group (as defined in section
414(m) of the Code) as Company.

 

3.3Independent Covenants. Each of the covenants set forth in this Article III
shall be construed as an agreement independent of (a) each of the other
covenants set forth in this Article III, (b) any other agreements, or (c) any
other provision in this Agreement, and the existence of any claim or cause of
action by Employee against Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either Employee or Company may have against the other, shall not constitute a
defense to the enforcement by Company of any of the covenants set forth in this
Article III. Company shall not be barred from enforcing any of the covenants set
forth in this Article III by reason of any breach of any other part of this
Agreement or any other agreement with Employee.

 

3.4Right of Offset. If Employee is at any time indebted to Company, or otherwise
obligated to pay money to Company for any reason, Company, at its election, may
offset amounts otherwise payable to Employee under this Agreement against any
such indebtedness or amounts due from Employee to Company, to the extent
permitted by law, except that no offset may be applied to any deferred
compensation that is not exempt from Section 409A of the Code.

 

ARTICLE IV
DISPUTE RESOLUTION

 

4.1Venue and Jurisdiction. Employee and Company agree that any and all claims
arising out of or relating to this Agreement shall be (a) brought in the
Superior Court of Fulton County, Georgia, or (b) brought in or removed to the
United States District Court for the Northern District of Georgia, Atlanta
Division. Employee consents to the personal jurisdiction of the courts
identified above. Employee waives (a) any objection to jurisdiction or venue, or
(b) any defense claiming lack of jurisdiction or venue, in any action brought in
such courts.

 

4.2Entitlement to Injunctive Relief. If Employee breaches any of the
restrictions set forth in Article III, Employee agrees that: (a) Company would
suffer irreparable harm; (b) it would be difficult to determine damages, and
money damages alone would be an inadequate remedy for the injuries suffered by
Company; and (c) if Company seeks injunctive relief to enforce this Agreement,
Employee shall waive and shall not (i) assert any defense that Company has an
adequate remedy at law with respect to the breach, (ii) require that Company
submit proof of the economic value of any Trade Secret or Confidential
Information, or (iii) require Company to post a bond or any other security.
Nothing contained in this Agreement shall limit Company’s right to any other
remedies at law or in equity.

 

 

 

 

4.3Fees and Expenses.

 

(a)Except as provided in Section 4.3(b) below, if Company or Employee sues in
court against the other for a breach of any provision of this Agreement or
regarding any dispute arising from the subject matter of this Agreement, if
Company is the prevailing party it will be entitled to recover its attorneys’
fees, and court costs, regardless of which party initiated the proceedings. If
Employee is the prevailing party or if there is no prevailing party, Company and
Employee will each bear their own costs and attorneys’ fees incurred.

 

(b)If, subsequent to a Change of Control, (i) Company or Employee sues in court
for benefits under Sections 1.1 or 1.2, or (ii) Company contests the validity,
enforceability or Employee’s interpretation of, or determinations under, this
Agreement for benefits under Sections 1.1 or 1.2, Company will pay all legal
fees, expenses and damages which Employee may incur as a result of Employee’s
instituting legal action to enforce the rights hereunder. If Employee is the
prevailing party or recovers any damages in such action, Employee will be
entitled to receive in addition thereto pre-judgment and post-judgment interest
on the amount of such damages.

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

5.1Employee Acknowledgement. Employee is entering into this Agreement of
Employee’s own free will. Employee acknowledges that Employee has had adequate
opportunity to review this Agreement and consult with counsel of Employee’s own
choosing. Employee represents that Employee has read and understands this
Agreement, Employee is fully aware of this Agreement’s legal effect and has not
acted in reliance upon any statements made by Company other than those set forth
in writing in the Agreement.

 

5.2At-Will Employment. Notwithstanding any provision in this Agreement to the
contrary, Employee hereby acknowledges and agrees that Employee’s employment
with Company is for an unspecified duration and constitutes “at-will”
employment, and Employee further acknowledges and agrees that this employment
relationship may be terminated at any time, with or without Cause or for any or
no Cause, at the option either of Company or Employee. Company may change
Employee’s job duties, title, responsibilities, reporting level, compensation
and benefits, as well as Company’s personnel policies and procedures, with or
without notice at any time in the sole discretion of Company.

 

5.3Notice of Termination by Employee. Except as otherwise expressly provided in
this Agreement, Employee agrees to provide Company with written notice of
Employee’s intent to terminate employment with Company not less than two (2)
months prior to the proposed effective date of such termination (the “Notice
Period”). Notwithstanding the foregoing, following receipt of such notice,
Company may, in its sole and absolute discretion: (a) allow Employee to remain
employed for the duration of the Notice Period; (b) allow Employee to remain
employed for a portion of the Notice Period, and terminate Employee’s employment
prior to expiration of the Notice Period; (c) allow Employee to remain employed
for all or a portion of the Notice Period as set forth in subclauses (a) and (b)
above, but direct Employee not to perform any services for Company and/or not to
appear at Company’s offices during such period; or (d) immediately terminate
Employee’s employment. During any portion of the Notice Period in which Employee
remains employed by Company, Employee will continue to receive Employee’s Base
Compensation and those health and welfare benefits for which Employee remains
eligible. Notwithstanding anything to the contrary set forth in this Agreement,
any termination of employment by Company as set forth in this Section shall not
constitute a Qualifying Termination.

 

 

 

 

5.4Cooperation. Following termination of Employee’s employment for any reason,
Employee shall cooperate with Company (including its employees, officers,
directors, attorneys and representatives) and furnish complete and truthful
information, testimony or affidavits in connection with any matters, including,
but not limited to, any litigation, investigation or other dispute, about which
Employee has knowledge or information. If Employee has any contact with any
party adverse to Company in any investigation, lawsuit or dispute, Employee
agrees to immediately notify the Company’s SVP and General Counsel first by
telephone and as soon as possible thereafter in writing, provided that the
foregoing shall not apply to any contact with a potential “whistleblower” or if
Employee is a “whistleblower.”

 

5.5Successors and Assigns. The rights and obligations of Company under this
Agreement will inure to the benefit of and will be binding upon the successors
and assigns of Company. Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
all or substantially all of the business and/or assets of Company, by a written
agreement in form and substance reasonably satisfactory to Employee, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession had
taken place. This Agreement is personal to Employee and without the prior
written consent of Company is not assignable by Employee otherwise than by will
or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Employee’s personal and legal representatives,
executors, administrators, heirs, distributes, devisees and legatees.

 

5.6Amendment. Except as provided in Section 1.4, this Agreement will not be
modified, changed or in any way amended except by an instrument in writing
signed by Company and Employee.

 

5.7Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is determined to be unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.

 

5.8Integration. The provisions of this Agreement and any exhibits hereto
constitute the entire and complete understanding and agreement between the
parties with respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, including without limitation Company’s severance policy, any
change of control agreement and employment agreement (including any offer
letter) between Employee and Company, which are hereby terminated.

 

5.9Choice of Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS OF GEORGIA OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE,
THE LAWS OF THE UNITED STATES.

 

 

 

 

5.10Survival. The provisions of Article II, Article III, Article IV, this
Article V and Article VI will survive the termination of this Agreement. The
existence of any claim or cause of action of Employee against Company, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by Company of the covenants of Employee contained in this Agreement,
including but not limited to those contained in Article III.

 

5.11No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party will be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

5.12Notice. For all purposes of this Agreement, all communications required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or two business days after having been sent
by a nationally recognized overnight courier service, addressed to Company at
its principal executive office, to Company’s SVP and General Counsel, and to
Employee at Employee’s principal residence, or to such other address as any
party may have furnished to the other in writing, except that notices of change
of address will be effective only upon receipt.

 

5.13Counterparts. This Agreement shall be executed by Company and Employee in
one or more counterparts which, taken together, shall constitute one original.

 

5.14Construction. This Agreement is deemed to be drafted equally by both
Employee and Company and will be construed as a whole and according to its fair
meaning. Any presumption or principle that the language of this Agreement is to
be construed against any party will not apply. The headings in this Agreement
are only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections,
subsections or clauses are to those parts of this Agreement, unless the context
clearly indicates to the contrary.

 

5.15No Mitigation. In no event will Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement and such amounts will
not be reduced whether or not Employee obtains other employment.

 

5.16Withholding. Company may deduct and withhold from any amounts payable under
this Agreement such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

 

ARTICLE VI
DEFINITIONS

 

6.1“Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) that includes Company,
any trade or business (whether or not incorporated) that is in common control
(as defined in Section 414(c) of the Code) with Company, or any entity that is a
member of the same affiliated service group (as defined in Section 414(m) of the
Code) as Company.

 

 

 

 

6.2“Base Compensation” means Employee’s gross monthly base salary at the time of
Termination of Employment before reduction by any pre-tax contributions to the
401(k) Plan or any other benefit plan maintained by Company or its Affiliates or
any other deductions of any nature. Any improper reduction thereof shall not
impact the calculations of the amount of severance herein.

 

6.3“Cause” means: (a) Employee’s conviction for, or plea of guilty or no contest
to (i) a felony, or (ii) a crime involving moral turpitude; (b) Employee’s
commission of an act constituting fraud, deceit or material misrepresentation
with respect to Company; (c) Employee’s embezzlement of Company’s or its
Affiliates’ assets or funds; (d) Employee’s commission of any negligent or
willful act or omission that causes material detriment (by reason, without
limitation, of financial exposure or loss, damage to reputation or goodwill, or
exposure to civil damages or criminal penalties or other prosecutorial action by
any governmental authority) to Company or any Affiliate; (e) Employee’s
resignation for any reason other than those defined in Section 6.8 below; or (f)
Employee’s failure or refusal to (i) satisfactorily perform Employee’s duties to
Company, (ii) follow the direction of any individual to whom Employee reports,
(iii) abide by the policies, procedures and rules of Company, or (iv) abide by
laws applicable to Employee in Employee’s capacity as an employee, executive or
officer of Company, provided, that, for any such failure listed in this
subclause (f), Company shall first give Employee written notice setting forth
with specificity the reasons that Company believes Employee is failing, and
thirty (30) days to cure such failure.

 

6.4“Change of Control” means any of the following occurrences which is also a
change in the ownership or effective ownership of the Company or of a
substantial portion of its assets within the meaning of Treas. Reg.
§1.409A-3(i)(5):

 

(a)any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (“Person”), becomes a “beneficial owner,” as
such term is used in Rule 13d-3 promulgated under that Act, of 30% or more of
the voting stock of Company;

 

(b)the majority of the Board of Directors of Company consists of individuals
other than “incumbent” directors, which term means the members of the Board of
Directors on the date hereof; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the incumbent directors will
be considered to be an incumbent director;

 

(c)Company adopts any plan of liquidation providing for the distribution of all
or substantially all of its assets;

 

(d)all or substantially all of the assets or business of Company is disposed of
pursuant to a merger, consolidation or other transaction (unless the
stockholders of Company immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the voting stock of Company, all of the voting stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of Company); or

 

(e)Company combines with another company and is the surviving corporation but,
immediately after the combination, the stockholders of Company immediately prior
to the combination hold, directly or indirectly, 50% or less of the voting stock
of the combined company (there being excluded from the number of shares held by
such stockholders, but not from the voting stock of the combined company, any
shares received by affiliates of such, other company in exchange for stock of
such other company).

 

 

 

 

For purposes of the Change of Control definition, “Company” will include any
entity that succeeds to all or substantially all, of the business of Company and
“voting stock” will mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.

 

6.5“Disability” means, as determined in Company’s sole discretion, Employee
becomes mentally or physically impaired or disabled such that Employee is unable
to perform the essential functions of Employee’s job even with reasonable
accommodation for a period of at least one hundred twenty (120) days in the
aggregate during any one hundred fifty (150) consecutive day period.

 

6.6“401(k) Plan” means the Internap 401(k) Savings Plan or any other qualified
retirement plan with a cash or deferred arrangement that is maintained or
sponsored by Company or any Affiliate in which Employee is a participant.

 

6.7“Protection Period” means the period beginning on the date that is six (6)
months prior to the occurrence of a Change of Control and ending twenty-four
(24) months following the occurrence of a Change of Control.

 

6.8“Qualifying Termination”

 

(a)In the case of any Termination of Employment other than during a Protection
Period, “Qualifying Termination” shall mean:

 

(i)the Termination of Employment by Company for any reason other than Cause,
Disability or death; or

 

(ii)the Termination of Employment by Employee for any of the following reasons:

 

(A)a material reduction by Company in Employee’s Base Compensation or bonus
eligibility unless similar reductions apply to senior executives of Company and
its subsidiaries generally;

 

(B)relocation of Company’s principal executive offices outside the Atlanta,
Georgia metropolitan area (or, if Employee is not based at Company’s principal
executive offices, the relocation of the office at which Employee is based by
more than 50 miles); or

 

(C)the assignment to Employee by Company of duties materially inconsistent with,
or the material reduction of the powers and functions associated with,
Employee’s positions, duties, responsibilities and status with Company or a
material adverse change in Employee’s titles or offices, unless such action is
in lieu of termination by Company of Employee’s employment due to Disability.

 

 

 

 

If Employee believes that an event specified in this Section 6.8(a)(ii) has
occurred, Employee must notify Company of that belief within ninety (90) days
following the occurrence of such event. Company will have thirty (30) days
following receipt of such notice (such period, the “Designated Period”) in which
to either rectify such event, determine that such an event exists, or determine
that such an event does not exist. If Company does not take any of the foregoing
actions within the Designated Period, Employee may terminate employment with
Company during the fourteen (14) day period following the expiration of the
Designated Period. If, during the Designated Period, Company determines that
such an event exists Company shall either (A) undertake to cure such event
during the Designated Period and provide Employee with written notice during the
Designated Period of Company’s determination that such event has been cured, or
(B) provide written notice to Employee during the Designated Period that it does
not wish to cure such event, in which case, Employee may terminate employment
during the fourteen (14) day period following receipt of the notice specified in
this clause (B). If, during the Designated Period, Company determines that (1)
such event does not exist or (2) Company has cured such event pursuant to clause
(A) of the preceding sentence, then (x) Employee will not be entitled to rely on
or assert such event as a basis for a Qualifying Termination, and (y) if
Employee disagrees with Company’s determination, Employee may file a claim
pursuant to Article IV within thirty (30) days after Employee’s receipt of
written notice of Company’s determination.

 

(b)In the case of any Termination of Employment during a Protection Period,
“Qualifying Termination” shall mean:

 

(i)the Termination of Employment by Company for any reason other than Cause,
Disability or death; or

 

(ii)the Termination of Employment by Employee for any of the following reasons:

 

(A)the assignment to Employee by Company of duties inconsistent with, or the
reduction of the powers and functions associated with Employee’s position,
duties, responsibilities and status with Company immediately prior to a Change
of Control, or a material adverse change in Employee’s titles or offices as in
effect immediately prior to a Change of Control, or any removal of Employee from
or any failure to re-elect Employee to any of such positions, except, in each of
the foregoing cases, in connection with Termination of Employment by Company due
to Cause, Disability or death;

 

(B)a reduction by Company in Employee’s Base Compensation or bonus eligibility
as in effect on the date of a Change of Control;

 

(C)relocation of Company’s principal executive offices outside the Atlanta,
Georgia metropolitan area (or, if Employee is not based at Company’s principal
executive offices, the relocation of the office at which Employee is based by
more than 50 miles);

 

 

 

 

(D)Company’s requirement that Employee be based anywhere other than at Company’s
principal executive offices in the Atlanta, Georgia metropolitan area (or, if
Employee is not based at Company’s principal executive offices, the relocation
of the office at which Employee is based by more than 50 miles), or if Employee
agrees to a relocation outside the area, Company’s failure to reimburse Employee
consistent with Company’s Domestic Relocation Program;

 

(E)Company’s failure to continue in effect any Company-sponsored plan that is in
effect on the date of a Change of Control (or replacement plans therefore that
in the aggregate provide substantially similar or more favorable benefits) that
is either a 401(k) Plan or provides incentive or bonus compensation or
reimbursement for reasonable expenses incurred by Employee in connection with
the performance of duties with Company;

 

(F)any material breach by Company of any provision of this Agreement; or

 

(G)any failure by Company to obtain the assumption of this Agreement by any
successor or assign of Company.

 

(c)Notwithstanding anything to the contrary contained herein, any amounts or
benefits payable upon a Qualifying Termination that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and applicable
regulations will not be payable or distributable to Employee by reason of such
circumstance unless the circumstances giving rise to such Qualifying Termination
meet any description or definition of “separation from service” in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service.”

 

(d)In the event that Employee is employed by a subsidiary of Company and not
Company, for purposes of the term “Qualifying Termination,” “Company” will
include such subsidiary.

 

6.9“Termination of Employment” means the last date of Employee’s employment with
Company and its Affiliates.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of February, 2016.

 

INTERNAP CORPORATION   EMPLOYEE         By: /s/ Tashia L. Rivard   /s/ Peter G.
Bell Name: Tashia L. Rivard   Name: Peter G. Bell         Title: SVP and General
Counsel    

 

 

  